UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
P&G AUDITORS AND CONSULTANTS,
LLC d/b/a P&G ASSOCIATES

Case No. ~ 92 32

MEGA INTERNATIONAL COMMERCIAL Rule 7.1 Statement
BANK CO.,LTD.

-¥V-

Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

P&G AUDITORS AND CONSULTANTS, LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

(NONE)

   

Date: October 8, 2018

     
  

fs

ignature of Attorney.

 

Attorney Bar Code: ©48347

Form Rule7_i.pdf SDNY Web 10/2007
